DETAILED ACTION

This action is responsive to Applicant’s reply filed on 2 March 2022 (hereinafter “Reply”). This action is made Final.

Status of the Claims
Claims 1-21 are currently amended.
Claims 1-21 are pending.
	
Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there does not appear to be adequate support for the following newly amended/added limitation(s): “generate an analysis result by comparing constituent elements of the natural sentence to a database.” 
Applicant has indicated that support for the amendments can be found in page 14 of the specification. However, the referenced portion of the specification does not disclose the above limitation. The specification merely discloses comparing natural sentence elements with a conversion dictionary of a storage unit. Specification at 9.
Additionally, the claim defines the invention in functional language specifying a desired result. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. MPEP § 2163.03(V). Specifically, a software-related claim must adequately describe, in sufficient detail, a computer and algorithm that achieves the claimed functionality. Id. § 2161.01(I). With regards to the claim at issue, the written description fails to provide an algorithm for generating an analysis result by comparing constituent elements of a natural sentence to a database.
Claims 2-8 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 may be characterized as a program for converting natural language input to a series of processes. This claim has been evaluated under the Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: The claim recites a judicial exception.
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.
The limitations “receive an input of a natural sentence that describes content of a process for a process target,” “generate an analysis result by comparing constituent elements of the natural sentence to a [reference],” and “generate a series of processes including the process in accordance with the analysis result” encompass a mental process. A human may readily receive natural language input, compare elements of the natural language input to a reference, and, accordingly, convert the natural language input into a series of processes (i.e., a workflow).
Step 2A Prong 2: The claim does not recite an additional element that integrates the judicial exception into a practical application.
The claim recites the additional elements of a “processor,” a “database,” and “display content information, which includes a graphical representation, indicating contents of the generated series of processes.” 

The display of a graphical representation of a generated series of processes is an insignificant post-solution activity related to mere data output. The recitation of an insignificant extra-solution activity does not amount to an inventive concept. MPEP § 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application.
Step 2B: The claim does not recite an additional element that amounts to significantly more than the judicial exception.
As discussed above, the additional elements of a processor and a database amount to no more than mere instructions to apply the abstract idea using generic computer technologies. Merely employing generic computer technologies to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). 
As discussed above, “display content information, which includes a graphical representation, indicating contents of the generated series of processes” is an insignificant post-solution activity related to mere data output. The data output is recited at a high-level of generality. The mere recitation of a generic user interface does not amount to significantly See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore, the claim is not patent eligible.
Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claim 2, which depends on claim 1, is directed to displaying data according to operator instruction. This limitation encompasses a mental process for substantially the same reasons presented above. Therefore, the claim is not patent eligible.
Claim 3, which depends on claim 2, is directed to displaying information representing a delivery process. This limitation encompasses a mental process for substantially the same reasons presented above. Therefore, the claim is not patent eligible.
Claim 4, which depends on claim 3, is directed to displaying information representing a predetermined condition when a process is to be executed subject to a predetermined condition. This limitation encompasses a mental process for substantially the same reasons presented above. Therefore, the claim is not patent eligible.
Claim 5, which depends on claim 1, is directed to displaying data in accordance with a changed input natural sentence. This limitation encompasses a mental process for substantially the same reasons presented above. Therefore, the claim is not patent eligible.
Claim 6, which depends on claim 5, is directed to complementing an input natural sentence with a specific element and displaying complemented natural sentence. This limitation encompasses a mental process for substantially the same reasons presented above. Therefore, the claim is not patent eligible.
Claim 7, which depends on claim 6, is directed to prompting a user for input. The user interface is recited at a high-level of generality. The recitation of a generic user interface is neither sufficient to integrate the abstract idea into a practical application nor amounts to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore, the claim is not patent eligible. 
Claim 8, which depends on claim 6, is directed to outputting warning information. The user interface is recited at a high-level of generality. The recitation of a generic user interface is neither sufficient to integrate the abstract idea into a practical application nor amounts to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore, the claim is not patent eligible. 
Claim 9 may be characterized as a program for generating natural language output representing a series of processes. This claim has been evaluated under the Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: The claim recites a judicial exception.
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.

Step 2A Prong 2: The claim does not recite an additional element that integrates the judicial exception into a practical application.
The claim recites the additional elements of a “processor,” a “display,” and “display contents of the generated series of processes as a natural sentence.” 
A processor and a display are generic computer technologies. A general-purpose computer that applies an abstract idea by use of conventional computer functions does not qualify as a particular machine. MPEP § 2106.05(b)(I). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The display of a natural language sentence is an insignificant post-solution activity related to mere data output. The recitation of an insignificant extra-solution activity does not amount to an inventive concept. MPEP § 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application.
Step 2B: The claim does not recite an additional element that amounts to significantly more than the judicial exception.
As discussed above, the additional elements of performing the claimed process using a processor and a display amounts to no more than mere instructions to apply the abstract idea See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). 
As discussed above, “display[ing] contents of the generated series of processes as a natural sentence” is an insignificant extra-solution activity. The data output is recited at a high-level of generality. The mere recitation of a generic user interface does not amount to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). 
Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claim 10, which depends on claim 9, is directed to displaying data according to an operator instruction. This limitation encompasses a mental process for substantially the same reasons presented above. Therefore, the claim is not patent eligible.
Claim 11, which depends on claim 10, is directed to displaying data in a natural sentence. This limitation encompasses a mental process for substantially the same reasons presented above. Therefore, the claim is not patent eligible.
Claim 12, which depends on claim 11, is directed to emphasizing and displaying data in a natural sentence. The user interface is recited at a high-level of generality. The recitation of a See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore, the claim is not patent eligible. 
Claim 13, which depends on claim 9, is directed to displaying data in accordance with a changed display. This limitation encompasses a mental process for substantially the same reasons presented above. Therefore, the claim is not patent eligible.
Claim 14, which depends on claim 13, is directed to emphasizing and displaying data in a natural sentence. The user interface is recited at a high-level of generality. The recitation of a generic user interface is neither sufficient to integrate the abstract idea into a practical application nor amounts to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore, the claim is not patent eligible. 
Claim 15, which depends on claim 14, is directed to displaying only the changed portion of a natural sentence. The user interface is recited at a high-level of generality. The recitation of a generic user interface is neither sufficient to integrate the abstract idea into a practical application nor amounts to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore, the claim is not patent eligible. 
Claim 16 may be characterized as a program for: (1) converting natural language input to a series of processes; and (2) converting a series of processes into natural language output. Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: The claim recites a judicial exception.
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.
The limitations “receive an input of a natural sentence that describes content of a process for a process target,” “receive an operation of arranging graphical representation … in accordance with the process,” “switch [between the two receiving tasks],” and “generate a series of processes in accordance with the natural sentence or an operation received” encompass a mental process. First, a human may readily convert natural language input into a series of processes (i.e., a workflow). Second, a human may readily convert a representation of a series of processes (e.g., a graphical depiction of a workflow) into natural language output representing the series of processes. Finally, a human may readily switch between performing these two tasks.
Step 2A Prong 2: The claim does not recite an additional element that integrates the judicial exception into a practical application.
The claim recites the additional elements of a “processor” and “a display.” A processor and a display are generic computer technologies. A general-purpose computer that applies an abstract idea by use of conventional computer functions does not qualify as a particular machine. MPEP § 2106.05(b)(I). Accordingly, these additional elements do not integrate the 
Step 2B: The claim does not recite an additional element that amounts to significantly more than the judicial exception.
As discussed above, the additional elements of a processor and a display amount to no more than mere instructions to apply the abstract idea using generic computer technologies. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claim 17, which depends on claim 16, is directed to switching operations according to operator instruction. This limitation encompasses a mental process for substantially the same reasons presented above. Therefore, the claim is not patent eligible.
Claim 18, which depends on claim 17, is directed to switching operations according to an index indicating a state. This limitation encompasses a mental process for substantially the same reasons presented above. Therefore, the claim is not patent eligible.
Claim 19, which depends on claim 18, is directed to switching operations according to the value of the index. This limitation encompasses a mental process for substantially the same reasons presented above. Therefore, the claim is not patent eligible.
Claim 20, which depends on claim 16, is directed to displaying a screen for switching between the first receiving task and the second receiving task. The user interface is recited at a high-level of generality. The recitation of a generic user interface is neither sufficient to integrate the abstract idea into a practical application nor amounts to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore, the claim is not patent eligible. 

Allowable Subject Matter
Claim 21 contains allowable subject matter.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
I. Specification
The prior objection to the title has been withdrawn based on the corresponding amendment to the title.

II. § 112(f) Interpretation


III. § 101 Subject Matter Eligibility
Applicant argues that the claims cannot be performed in the human mind since each of the claim elements “relates to a graphical user interface.” Reply at 8-9. However, the mere recitation of a generic user interface does not amount to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Accordingly, Applicant’s argument is not persuasive.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner




/Asher D Kells/             Primary Examiner, Art Unit 2144